Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 22 June 2022.

Drawings
The drawings received on 20 January 2020 are accepted by the examiner.

Specification
The specification received on 20 January 2020 is/are accepted by the examiner.

Double Patenting
The Double Patenting Rejection filed on 26 April 2022 is rescinded based on the applicant’s amendment filed on 22 June 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 7-16:   Regarding independent claims 7 and 12, the prosecution history, especially at the previous Remarks by applicant (filed on 26 April 2022, page 7) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 7-11: the prior art does not disclose or suggest: A warning triangle structure comprising: a triangle comprising a bottom end and a top end opposite the bottom end, the bottom end fixedly mounted to the base; a plurality of connecting rods, each of the plurality of connecting rods comprising a first end and a second end, the first end fixedly coupled to the base, and the second end mounted with a rotatable support wheel; and wherein a braking device comprises a rotor, a transmission shaft fixedly coupled to the rotor, an electromagnet, a spring, a brake disc, a friction plate, and a shell; the shell houses the rotor, the electromagnet, the spring, the brake disc, the friction plate, and a portion of the transmission shaft, a rest of the transmission shaft is outside the shell and coupled to the rotatable support wheel in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 12-16: the prior art does not disclose or suggest: A warning triangle structure comprising: a triangle comprising a bottom end and a top end opposite the bottom end, the bottom end fixedly mounted to the base; a plurality of connecting rods, each of the plurality of connecting rods comprising a first end and a second end, the first end fixedly coupled to the base, and the second end mounted with a rotatable support wheel; and a worm gear reducer; wherein: the worm gear reducer comprises a motor, a worm coupled to the motor, a worm gear engaged with the worm, a transmission shaft, and a housing; the housing receives the worm, the worm gear, and a portion of the transmission shaft, a rest of the transmission shaft is outside the housing and coupled to the rotatable support wheel in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
27 June 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861